DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-11,21-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waiker et al(US10888083).
[claim 1] Waiker teaches a pest control system mounted in a cavity of a surface of a building(fig 1, ABS), comprising a mounting bracket(160) including a circumferential portion(vertical wall portion) defining a portal(central opening seen in figure 1) and a flange portion(horizontal portion) suitable for attaching to the perimeter of the cavity in the surface, wherein the portal has a first side and a second side, and a plug(102) configured to be removably attached to the mounting bracket on a first side of the portal such that the plug substantially closes the portal when attached to the mounting bracket, the plug further adapted to accommodate at least one pest control device(110) on a pest control surface(120) exposed on the second side of the portal, wherein the pest control surface is located proximate to the 
[claim 2] wherein the at least one pest control device is attached to the plug to perform pest control. 
[claim 3] wherein the at least one pest control device includes a snap trap. 
[claim 5] wherein the pest control surface is included in a detachable tray(120, held by clips 103, fig 1) and the detachable tray is separable from the plug. 
[claim 6] wherein the pest control system is positioned proximate a side of the building(fig 1). 
[claim 7] wherein the building surface includes a ceiling(ABS). 
[claim 8] further comprising bracket coupling features(A in annotated figure 1 below) and plug coupling features(B in annotated fig 1 below), and wherein the plug coupling features correspond with the bracket coupling features to attach the plug to the mounting bracket(C18 L58-62). 
[claim 9] wherein the bracket coupling features are engaged with the plug coupling features to attach the plug to the mounting bracket in a locked configuration, and the bracket coupling features are disengaged from the plug coupling features to detach the plug from the mounting bracket in an unlocked configuration. 
[claim 10] wherein the bracket coupling features are defined in the portal. 
[claim 11] further comprising an elongate member(162) including a key(164), wherein the plug defines a keyway(166) adapted to receive the key, and wherein manipulation of the key allows the plug to removably attach to the mounting bracket(C18 L58-62). 
[claim 21] Waiker further teaching a pest control method comprising attaching a pest control device(110) to a pest control surface(upper surface 108) of a plug(102) configured to be removably attached to a mounting bracket(160) adapted to mount in a hole in a wall or other surface of a building(ceiling, see ABS) wherein the mounting bracket defines a portal(central opening fig 1) and a 
[claim 22] wherein installing the plug includes rotating the plug with respect to the mounting bracket(C18 L58-62). 
[claim 23] further comprising positioning a key(164) in a keyway(166) of the plug. 
[claim 24] further comprising manipulating the key to removably attach the plug with the mounting bracket(C18 L58-62). 
[claim 25] further comprising manipulating the key to removal detach the plug from the mounting bracket(C18 L58-62).
[claim 26] further comprising raising and lowering the plug to install the plug into the mounting bracket. 
[claim 27] further comprising attaching the plug using an elongate member(162). 

    PNG
    media_image1.png
    820
    525
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waiker as applied to claims 1 and 2 above.
	[claim 4] Waiker teaches a device as detailed above, with a first pest control device(110). Waiker however does not teach the use of a second pest control device attached to the plug. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a second pest control device with the system of Waiker, as this would be the mere duplication of parts essential to the practice of the invention and would provide the predictable result of allowing the device to capture an increased number of pests.
	[claim 13] Waiker teaches a device as detailed above, and further teaches that the mounting bracket is attached to the ceiling after a hole has been cut in the ceiling(see C18 L11-13). Waiker however does not teach how the hole is cut, or that the mounting bracket comprises a serrated edge .  

Claims 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waiker as applied to claims 1 and 11 above, and further in view of Wilson et al(US2014/0291474).
[claim 12]Waiker teaches a device as detailed above, with a elongate member(162) used to engage the plug and turn the plug engaging it with the mounting bracket(see C18 L58-62). Waiker however does not teach that the elongate member has a variable length. Wilson teaches another pest control system comprising a plug(11) engaging a mounting bracket(49) by using an elongate member(40) to turn the plug and engage the plug with the mounting bracket. Wilson further teaches that the elongate member(40) has a variable length by the addition of a pole(see para[0065]), thereby allowing the plug to be engaged in surfaces farther away from the user. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the elongate member of Wilson with a variable length, as this would allow a user to more easily install the plug on a surface farther away from the user, as taught by Wilson. 
[claim 16] Waiker teaches a system as detailed above, with coupling features(see claims 8 and 9 above) generally in the form of engaging ramped surfaces. Waiker however does not teach that the plug includes a pin, the mounting bracket including a slot configured to receive the pin to facilitate attaching the plug to the mounting bracket, wherein the slot includes a first portion, wherein the pin is configured to translate along a first axis in the first portion of the slot and a second portion in communication with the first portion, wherein the pin is configured to translate along a second axis in the second portion of 
[claim 14] As noted above Wilson teaches a connection arrangement with a pin on the plug and a slot on the mounting bracket. Wilson however does not teach that the mounting bracket includes the pin and the plug includes the slot. It would have been obvious to one of ordinary skill in the art as of the effective filing date to swap the location of the pin and slot when using the removable connection arrangement of Wilson as a matter of obvious design choice, as this would produce the predictable result of having a removable connection with the same functionality as the original arrangement. 
[claim 15] Wilson further teaching where the slot includes a pin recess(33) in communication with the second portion of the slot, the pin recess sized and shaped to receive the pin, and reception of the pin within the pin recess inhibits movement of the plug along the second axis. 


Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waiker et al. as applied to claim 1 above, and further in view of Harper(US2009/0139133). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632